DETAILED ACTION

Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Suspension Lifted
The RCE filed on November 15, 2021 included a request for a three-month suspension of action under 37 CFR 1.103(c). The requested suspension was approved by the letter mailed on December 2, 2021. Since the suspension period has expired, the application has been placed on the examiner’s docket for further prosecution. See MPEP 709 subsection I.B.5.

Status of Response
Applicant’s submission filed on November 15, 2021 has been entered.

Bauman Type Continuation or Divisional
As explained more fully in items 2-6 (pp. 2-4) of the prior Office action mailed in this application on April 23, 2019, the instant application is being examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a prior reissue application. See MPEP 1451.

The instant Bauman type continuing application is entitled to the filing date of parent reissue Application No. 14/953,013 for all claimed subject matter for which parent reissue Application No. 14/953,013 provides sufficient support under 35 USC 112(a). However, the instant Bauman type continuing application is not entitled to the filing date of grandparent Application No. 13/109,536 (Patent No. 8,590,771) or prior Provisional Application No. 61/345,197. 

Effective Filing Date
The instant application was identified, on filing, as:
A continuation-in-part of Application No. 14/953,013 filed on November 26, 2015 (now Patent No. RE46,998), which was an application for reissue of Patent No. 8,590,771 (Application No. 13/109,536 filed on May 17, 2011), which claims the benefit of Provisional Application No. 61/345,197 filed on May 17, 2010.
A continuation-in-part of Application No. 14/923,408 filed on October 26, 2015 (now Patent No. 10,065,767), which claims the benefit of Provisional Application No. 62/067,998 filed on October 24, 2014.

For the reasons already explained above, the instant Bauman type continuing application is not entitled to the filing date of grandparent Application No. 13/109,536 (Patent No. 8,590,771) or prior Provisional Application No. 61/345,197.

The subject matter sought to be patented by claims 1-3 and 5 of the instant continuation-in-part application is entitled to the filing date of parent Application No. 14/923,408 because, for the purposes of priority, Application No. 14/923,408 is considered to provide sufficient support under 35 USC 112(a) for the subject matter sought to be patented by claims 1-3 and 5. 

The subject matter sought to be patented by claims 7 and 8 of the instant continuation-in-part application is entitled to the filing date of prior Provisional Application No. 62/067,998 because, for the purposes of priority, Provisional Application No. 62/067,998 is considered to provide sufficient support under 35 USC 112(a) for the subject matter sought to be patented by claims 7 and 8. 

However, claims 1-3, 5, 7 and 8 of the instant continuation-in-part application are not entitled to the filing date of prior Application No. 14/953,013 because Application No. 14/953,013 fails to provide sufficient support under 35 USC 112(a) for at least the following limitations recited in claims 1-3, 5, 7 and 8 of the instant application: 
The paperboard coated on both the first side and the second side with a semi-permeable coating to form a printable surface on each side, print media placed on at least a portion of the printable surface on both the first side and the second side, and a moisture resistance coating overlying the print media and semi-permeable coating on both the first side and the second side (see claims 1 and 8).
A third panel extending from the second panel to the bottom edge (see claim 1), i.e., an embodiment having three panels (not four panels).

Further, claims 1-3 and 5 of the instant continuation-in-part application are not entitled to the filing date of prior Provisional Application No. 62/067,998 because Provisional Application No. 62/067,998 fails to provide sufficient support under 35 USC 112(a) for at least the following limitations recited in claims 1-3 and 5 of the instant application: 
A third panel extending from the second panel to the bottom edge (see claim 1), i.e., an embodiment having three panels (not four panels).

Accordingly, the effective filing date of claims 1-3 and 5 is October 26, 2015, i.e., the filing date of parent Application No. 14/923,408, and the effective filing date of claims 7 and 8 is October 24, 2014, i.e., the filing date of Provisional Application No. 62/067,998.

Listing of Documents
The following is a listing of the documents cited in this Office action together with the shorthand reference used for each document:
“Bludorn ‘771”
US Patent No. 8,590,771 B1

“Saito ‘101”
US Patent No. 5,607,101

“Jones et al.”
US Patent No. 5,775,512

“Bauer”
US Patent No. 5,697,496

“Bludorn ‘767”
US Patent No. 10,065,767 B1

“Lacomis”
US Publication No. 2004/0069660 A1

“Warriner, Jr.”
US Patent No. 5,119,952

“Harris et al.”
US Patent No. 6,213,303 B1


US Publication No. 2003/0080016 A1

“Dunn”
US Patent No. 4,466,534

“Saito ‘964”
US Patent No. 6,230,964 B1

“Gunderman et al.”
US Patent No. 6,301,860 B1

“Hoffman”
WO Publication No. 99/56953 A1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 1:  Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bludorn ‘771 in view of Saito ‘101, Jones et al. and Bauer.
For the reasons explained above, the Bludorn ‘771 patent qualifies as prior art under 35 USC 102(a)(1) with respect to claims 1-3 and 5 of the instant Bauman type continuing application.
Bludorn ‘771 discloses the invention substantially as recited in claims 1-3 and 5 of the instant application. Bludorn ‘771 specifically discloses that “[portions] of the back side of the envelop blank 13 including within the liquid packette mounting area 26 may have printing or ink applied” (see col. 7, ll. 11-14). In addition, while Bludorn ‘771 is concerned with maintaining a liquid absorption capability of the second (back) side 16 of the paperboard 12 (see col. 4, ll. 25-28; col. 7, ll. 7-23), Bludorn ‘771 allows for a portion of the second side 16 to be coated (see “a second side 16 of the paperboard 12 is uncoated on at least a portion” at col. 4, ll. 27-28, emphasis added). Further, Bludorn ‘771 explains that coating the paperboard 12 with “the semi-permeable coating 18 enhances the ability to apply attractive print media 22”. Accordingly, one of ordinary skill in the art would appreciate, from the disclosure of Bludorn ‘771 itself, the desirability of coating a portion of the second side in order to improve the print quality of the 
In addition, Saito ‘101 teaches a package blank comprising: 
A paper blank 2. See Figs. 1(a)-1(b) and 2; col. 3, ll. 46-53.
Print media 13, 18 placed on a printable surface on a first side of the paper blank 2, with the print media 18 being in the form of a picture or advertising. See Figs. 1(c) and 2; col. 3, l. 54 – col. 4, l. 6; col. 4, ll. 50-57; col. 5, ll. 11-19.
A first panel 12 having a picture frame cutout 15. See Figs. 1(a) and 2; col. 3, ll. 50-53; col. 4, ll. 7-11.
A transparent plastic housing 3 forming a non-permeable window adhered to the first panel 12 on a second side of the paper blank 2 by glue 16 encircling the periphery of the cutout 15. See Figs. 1(a)-1(c) and 2; col. 4, ll. 11-34.
A sample 4, such as a cosmetic or drug, accommodated in the housing 3. See Figs. 1(a)-1(c) and 2; col. 4, ll. 35-44.
A second panel 11 extending from the first panel 12 and separated from the first panel 12 by a fold line “a”, with the second panel 11 having a mounting area on the second side of the paper blank 2, and with the housing 3 being mounted to the mounting area via the glue 16 which adheres the second panel 11 to the first panel 12 with the housing 3 sandwiched therebetween. See Figs. 1(a)-1(c) and 2; col. 3, ll. 50-56; col. 4, ll. 11-20 and 59-63.
Print media in the form of an ornamental design 17 placed on a printable surface in the mounting area of the second panel 11 (i.e., on the second side of the paper blank 2) such that the ornamental design 17 is viewable through the transparent housing 3. See Figs. 1(a)-1(c) and 2; col. 4, ll. 45-57; col. 5, ll. 11-19.
Saito ‘101 teaches a similar, yet alternative, embodiment in Figs. 3(a)-3(c) and 4, which defines an envelope. See col. 5, l. 28 – col. 6, l. 58. Saito ‘101 further teaches that the ornamental design 17 and the picture/advertising 18 serve to attract a recipient’s attention and achieve the 
Further, Jones et al. teaches that it was known in the art, before the effective filing date of the claimed invention, to use such a semi-permeable coating to improve the quality of printing. Specifically, Jones et al. teaches a package blank 14 comprising a paperboard base 30, a semi-permeable clay coating 32 applied to the paperboard base 30, a printed layer 33 applied to the coating 32, and a moisture resistant coating 34 applied to the printed layer 33. See Fig. 3; col. 3, ll. 15-42. The package blank 14 of Jones et al. includes panels separated by fold lines 28. See Figs. 2 and 4; col. 3, l. 63 – col. 4, l. 16. Thus, the teachings of Jones et al. support the conclusion that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bludorn ‘771 by coating a portion of the second side in order to improve the print quality of the print media in the liquid packette mounting area.
Bludorn ‘771 also fails to teach a third panel extending from the second panel to the bottom edge (see claim 1), i.e., an embodiment having three panels (not four panels).
Bauer teaches that it was known in the art, before the effective filing date of the claimed invention, to form paperboard package blanks like that of Bludorn ‘771 with different numbers of panels separated by fold lines, including blanks with either three panels or four panels. Specifically, Bauer teaches a paperboard package blank 20 that is die cut. See col. 5, ll. 6-11 and 64-65. The paperboard blank 20 is coated on both sides and can bear print media on both sides1. See col. 2, ll. 23-27; col. 3, ll. 31-34; col. 5, l. 65 – col. 6, l. 4; col. 7, ll. 34-42. Bauer also teaches that the paperboard blank 20 can have three panels 21, 22a, 22b separated by fold lines 26 (Figs. 1-3, 7, 9, 13A-13D and 15-16), or four panels 21, 22a, 22b, 22c separated by fold lines 26, 29, 31 (Figs. 8, 10 and 17-18), or 5 panels 21, 22a, 22b, 22c, 22d separated by fold lines 26, 29, 36 (Fig. 20). See col. 5, ll. 31-50.


Terminal Disclaimer
The terminal disclaimer filed on November 15, 20212 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Bludorn ‘767 (US Patent No. 10,065,767 B1) has been reviewed and is accepted. The terminal disclaimer has been recorded. Accordingly, the previous nonstatutory double patenting rejection based on Bludorn ‘767 has been overcome.

Relevant Prior Art
The following prior art is not presently relied upon in any rejection but is considered pertinent to applicant’s disclosure. 

See the discussion of the teachings of Warriner, Jr. and Harris et al. in item 20 (p. 12) of the prior Office action mailed on April 23, 2019. 

See the discussion of the teachings of Lipper, Dunn, Saito ‘964, Gunderman et al. and Hoffman in item 31 (pp. 17-18) of the prior Office action mailed on April 23, 2019. 

See the discussion of the teachings of Lacomis in item 21 (pp. 11-12) of the prior Office action mailed on December 10, 2019. 

Allowed Claims
Claims 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As explained above, the effective filing date of claims 7 and 8 is October 24, 2014, i.e., the filing date of Provisional Application No. 62/067,998.

Bludorn ‘771 does not qualify as prior art under 35 USC 102(a)(1) with respect to claims 7 and 8 because the exception under 37 USC 102(b)(1)(A) applies, i.e., the disclosure was made by the inventor of claims 7 and 8. Further, Bludorn ‘771 fails to qualify as prior art under 35 USC 102(a)(2) with respect to claims 7 and 8 because it does not name another inventor.

Bludorn ‘767 does not qualify as prior art under 35 USC 102(a)(1) with respect to claims 7 and 8 because it was not published (i.e., available to the public) before the effective filing date of claims 7 and 8. Further, Bludorn ‘767 fails to qualify as prior art under 35 USC 102(a)(2) with respect to claims 7 and 8 because it does not name another inventor and because it was not effectively filed before the effective filing date of claims 7 and 8.

Bauer teaches a paperboard package blank 20 that is die cut. See col. 5, ll. 6-11 and 64-65. The paperboard blank 20 is coated on both sides and can bear print media on both sides. See col. 2, ll. 23-27; col. 3, ll. 31-34; col. 5, l. 65 – col. 6, l. 4; col. 7, ll. 34-42. Bauer also teaches that the paperboard blank 20 can have three panels 21, 22a, 22b separated by fold lines 26 (Figs. 1-3, 7, 9, 13A-13D and 15-16), or four panels 21, 22a, 22b, 22c separated by fold lines 26, 29, 31 (Figs. 8, 10 and 17-18), or 5 panels 21, 22a, 22b, 22c, 22d separated by fold lines 26, 29, 36 (Fig. 20). See col. 5, ll. 31-50. Thus, Bauer teaches the four-panel configuration required by claim 8. Further, Bauer teaches a first tab 24 cut along a first lateral edge in the first panel 21 proximate the first fold line 26, and slits 25 in the first panel 21 defining a tear-off strip 23 that is removed by pulling the tab 24. See Figs. 1 and 7-10; col. 5, ll. 51-59. 

However, Bauer fails to teach at least the following features of claim 8:
The first panel includes a picture frame cutout with a non-permeable window adhered to the second side.
A second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab.

Warriner, Jr. teaches a package blank comprising either two panels 5, 6 separated by a
fold line 7 (Figs. 1A and 2A) or four panels 5, 6, 10, 11 separated by fold lines 7 (Figs. 1B and
1C), with the panel 6 including a cutout for receiving a transparent plastic housing 3 that
supports a container 1 containing a sample of flowable material such as fragrance. See col. 1, ll.
8-12; col. 2, ll. 45-49; col. 3, l. 62 – col. 4, l. 39. In the embodiment of Fig. 1C, the panels 10, 11
include sample packette mounting areas for mounting flowable material sample packettes 12 to
the panels 10, 11. See col. 4, ll. 32-39.

However, Warriner, Jr. fails to teach at least the following features of claim 8:
The paperboard coated on both the first side and the second side with a semi- permeable coating to form a printable surface on each side.
A moisture resistant coating overlying the print media and semi-permeable coating on both the first side and the second side.
The first panel—of a four-panel configuration—includes a picture frame cutout with a non-permeable window adhered to the second side.
A first tab cut along the first lateral edge proximate the first fold line and a second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab.

Harris et al. teaches a paperboard package blank 100 comprising two panels 111, 113 separated by a fold line 112, with the panel 113 including cutouts 140 for viewing liquid sample packettes 211 mounted to a liquid packette mounting area on the panel 111. See Figs. 1-8; col. 1, ll. 8-18; col. 5, ll. 28-37; col. 6, ll. 47-59; col. 7, ll. 5-17; col. 7, l. 53 – col. 8, l. 35. Further, Harris et al. teaches a first tab 115a cut along a first edge in the panel 113, and slits 122 in the 

However, Harris et al. fails to teach at least the following features of claim 8:
The paperboard coated on both the first side and the second side with a semi- permeable coating to form a printable surface on each side.
A moisture resistant coating overlying the print media and semi-permeable coating on both the first side and the second side.
A four panel configuration having four panels separated by fold lines.
The first panel includes (i) a picture frame cutout with a non-permeable window adhered to the second side, (ii) a first tab cut along the first lateral edge proximate the first fold line, and (iii) a second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab. (While Harris et al. teaches the alternative use of a tear string, the reference fails to teach a tear string used in conjunction with first and second tabs that are cut along first and second lateral edges proximate the first fold line.)

Accordingly, the prior art of record fails to teach an envelope blank, as defined in claim 8, including at least the following combination of features:
The first panel—of a four-panel configuration having four panels separated by fold lines—includes a picture frame cutout with a non-permeable window adhered to the second side.
The first panel includes a first tab cut along the first lateral edge proximate the first fold line and a second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab.

Claim 7 is allowed because of its dependency from claim 8. Further, the prior art of record fails to teach the claim 7 requirement of a permanent glue applied to the perimeter of the packette mounting area from the first fold line such that the sample liquid packette is encircled by the first fold line and the permanent glue.

Response to Arguments
Applicant’s arguments filed on November 15, 2021 have been fully considered.

Applicant argues that claim 8 has been amended to overcome the prior rejection under 35 U.S.C. 112(b) and the prior claim objection. The examiner concurs so the rejection and objection have been withdrawn.

Applicant notes that a terminal disclaimer has been filed to overcome the prior nonstatutory double patenting rejection. The examiner concurs so the rejection has been withdrawn.

With respect to GROUND 1, the applicant argues that claim 1 should be interpreted such that the claimed moisture resistant coating necessarily overlies the entire second side. This argument is not persuasive because it is not commensurate in scope with the claims. Claim 1 does not require that the entire second side has the moisture resistant coating. Rather, the claim encompasses a paperboard having the semi-permeable and moisture resistant coatings applied to only a portion of the second side. If applicant desires for the claim to be limited to a moisture resistant coating that overlies the entire second side, then the claim should be amended accordingly.

Applicant argues there is no support for the examiner’s finding that claim 1 encompasses a paperboard having the semi-permeable and moisture resistant coatings applied to only a portion 

Further, as explained in GROUND 1, while Bludorn ‘771 is concerned with maintaining a liquid absorption capability of the second side, Bludorn ‘771 discloses that portions of the second side including within the liquid packette mounting area may be printed and further allows for a portion of the second side to also be coated. Saito ‘101 and Bauer teach that coating and printing at least a portion of the second side was known in the art and further teach why it would be desirable to coat and print at least a portion of the second side. Still further, Jones et al. explains why it would be desirable to apply coating to the portion of the second side of Bludorn ‘771 that is printed. Thus, one of ordinary skill in the art would have found it obvious from the teachings of these prior art references, taken as a whole, to modify Bludorn ‘771 by coating and printing at least a portion of the second side.

Final Action
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP 706.07(b). 

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Filing and Contact Information
All correspondence relating to this application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter C English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn, can be reached on (571)272-7731.  

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /WCD/ and /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This teaching of Bauer further supports the conclusion that it would have been obvious to modify Bludorn ‘771 by coating a portion of the second side so that high-quality print media can be applied to the liquid packette mounting area in order to attract a recipient’s attention and achieve the greatest advertising effect.
        2 The terminal disclaimer fee under 37 CFR 1.20(d) was subsequently filed on November 29, 2021.